Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/23/2022.
Reply to applicant’s arguments
3. Applicant’s arguments and claim amendments filed with the office on 06/23/2022 were fully considered, and arguments were found to be non-persuasive. The arguments are directed to amended claim limitations. Please see the rejection below for claims 1, 3-8, 10-15, and 17-23 being  unpatentable over Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and in further view of Yuuki (US 200090243846 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. Claims 1, 3-8, 10-15, 17-23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and in further view of Yuuki (US 200090243846 A1).

    PNG
    media_image1.png
    128
    54
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    417
    223
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    210
    124
    media_image3.png
    Greyscale
Regarding independent claim 1, Domadia et al (US 6806715 B1) teaches,  A computer-implementable method for automated validation of light emitting 2diodes (LEDs) (figure 1A and 1B and their description lines 45, column 4 – line 11, column 5) of disk drive units (the teachings of Domadia et al are also applicable to testing Disk Processor enclosures and Disk Array enclosures), comprising: 3performing an automated test script in support of the integration of a computer system 4that includes the LEDs (figures 1A and 1B), wherein the automated test script includes a validation and checking 5step for the LEDs (figure 7); 6determining if a camera is properly calibrated to identify the LEDs as part of the 7validating and checking step for the LEDs (figures 8A, 8B and 9); 8identifying the LEDs and disk processor enclosures (DPEs) or disk array enclosures 9(DAEs) that contain disk drive units (figure 7); Wherein the DPEs or DAEs are included in a rack or 2trolley comprising test slots that houses multiple DPEs or DAEs (the limitation rack is being interpreted as a framework, typically with rails, bars, hooks, or pegs, for holding or storing things similar to a TAR with receiving slots 151-155 as shown in figures 5 and 6. FIG. 5 is an image of a plurality of 
    PNG
    media_image4.png
    559
    463
    media_image4.png
    Greyscale
TAR slots 151-155 within testing apparatus 100. A UUT 1 (unit under test), in this example a network communication device 500, is shown being inserted into a TAR (testing apparatus receiving) slot, in this instance TAR slot 151. It is noted that the communication ports/nodes (also referred to as GBIC (giga-bit interface connector)) disposed upon network communication device 501 are oriented toward the testing apparatus receiving slot prior to insertion. It is further noted that network communication device 501 is put into diagnostic mode prior to insertion into testing apparatus 100. FIG. 6 is rear facing image of TAR (testing apparatus receiving) slots 151-155 having received UUTs (units under test) 1, 2, 3, 4, and 5, respectively. Shown are alignment dots 158. Dots 158 hold a UUT (unit under test) in correct alignment in a TAR (testing apparatus receiving) slot. Also shown are illuminating lamps 120 for providing illumination to the UUTs in TAR slots (lines 54, column 7- lines 4, column 8), and 10indicating which LEDs pass or fail the validating and checking step (figure 7).
The limitation in support of the integration of a computer system is being interpreted (with instant specification as guidance) as checking the components for errors before assembling.
The method taught by Domadia et al is also applicable to testing Disk Processor enclosures and Disk Array enclosures. Domadia et al teaches, an apparatus for determining conditions of light indicators of an electronic device is disclosed. The electronic device is coupled to a testing unit. The testing unit performs a series of tests on the electronic device. During these tests, an imaging device captures digital images of the light indicators. Afterwards, the digital images are compared against the test results to determine the conditions, such as the color, brightness, and pass/fail of the light indicators. Thereby, the conditions of numerous light indicators belonging to multiple electronic devices (e.g., network switches), can be tested simultaneously in a fast, efficient, effective, low-cost, and reliable manner.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by adopting it for testing of disk array enclosures.
One of the ordinary skill in the art would have been motivated to make such a modification to test multiple electronic devices simultaneously in a fast, efficient, effective, low-cost, and reliable manner, as taught by Domadia et al.
Domadia et al fails to teach that, calibration of the camera is performed using a chessboard of a predetermined size.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Liu et al (US 2017/0019656 A1) teaches, an automatic calibration system 10 according to an embodiment of the present invention. The automatic calibration system 10 includes a calibration plate 12, a testing device 14, a calculating unit 16 and a storing unit 18. The calibration plate 12 may have, but not be limited to, a chessboard pattern. The chessboard pattern has known dimension and coordinate information and is utilized to acquire data for calculating calibration parameters. The calibration plate 12 is disposed on a fixed location in a non-rotatable and non-movable manner. The testing device 14 is disposed by the calibration plate 12, and a distance between the testing device 14 and the calibration plate 12 is constant. The testing device 14 is utilized to support and rotate the camera 20, and the automatic calibration system 10 can calculate the calibration parameter of the camera through images projected by the chessboard pattern located at different positions within a view range of the camera 20 (paragraph [0018], also see figures 1-8 for various configuration of camera calibration).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by providing a chessboard pattern for calibrating the camera as taught by  the Liu et al (paragraph [0018]).
One of the ordinary skill in the art would have been motivated to make such a modification to automatically executing calibration procedure to increase a calibration speed of the camera and economize testing space for calibration, as taught by Liu et al (paragraph [0002]).

    PNG
    media_image6.png
    605
    361
    media_image6.png
    Greyscale
Domadia et al and Liu et al fail to teach, particular test slots are assigned unique IP addresses.
Yuuki (US 200090243846 A1) teaches, An electronic apparatus system includes a plurality of racks mounting a plurality of electronic apparatus. The system identifies the physical location of the electronic apparatus having sent the abnormality notification by using light emitting devices displaying the statuses of the electronic apparatuses. The light emitting devices of the entire electronic apparatuses on a rack is displayed, and the rack location is identified from among a plurality of racks (abstract).
Yuuki further teaches,  physical location identification processing utilizing IP (Internet Protocol) address of the server unit 1 mounted on each rack. In the following, the description will be given to an exemplary case of 128 server units 1 being mounted on 16 racks, each having 8 shelf levels. When, to each server unit number 1-128, a rack number 1-16 and a mounted shelf-level number 1-8 are assigned, the level number is set in the lowest digit of the IP address, and the rack number is set in the second and the third digits from the lowest. (paragraph [0079]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al and  Liu et al  by providing an IP address for each server (also applicable to the devices in each test slot) as taught by Yuuki. 
One of the ordinary skill in the art would have been motivated to make such a modification for validating LEDs corresponding to a device in each test slot, as taught by Yuuki (figures 9-13, and their description).


    PNG
    media_image1.png
    128
    54
    media_image1.png
    Greyscale
Regarding dependent claim 3, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the method of claim 1.
Domadia et al further teaches, the performing the automated test script is 2initiated by a web browser that identifies a particular test slot (Testing software 180 is activated when the executable file associated with the software, e.g., ledtest.exe, is initiated. Any number of well-known methods to activate an executable file can be implemented. FIG. 7 is a screen shot of a user interface, e.g., MUI (main user interface) 700 subsequent to a start button having been previously clicked, thus initiating the testing processes and generating the results. MUI 700 shows a main region 701 for displaying information regarding each UUT (unit under test), e.g., UUT 1-5. Once started, testing software 180 generates the model and serial number of each UUT within its associated main region 701. Additionally, status indicating colors can be implemented within each region to visually indicate the status of each associated UUT, as shown in Table 1, below. TABLE 1 White Cell is idle, no UUT is detected. Light Yellow UUT detected and is booting diagnostics. Yellow UUT's LEDs are being tested. Green UUT passed test Red UUT failed test. It is noted that testing software 180 
    PNG
    media_image7.png
    646
    386
    media_image7.png
    Greyscale
automatically detects units inserted in a testing apparatus receiving slot and runs diagnostics and node indicator (LED) tests; lines 5-35, column 8).
Yuuki (US 200090243846 A1) teaches, An electronic apparatus system includes a plurality of racks mounting a plurality of electronic apparatus. The system identifies the physical location of the electronic apparatus having sent the abnormality notification by using light emitting devices displaying the statuses of the electronic apparatuses. The light emitting devices of the entire electronic apparatuses on a rack is displayed, and the rack location is identified from among a plurality of racks (abstract).
Yuuki further teaches,  physical location identification processing utilizing IP (Internet Protocol) address of the server unit 1 mounted on each rack. In the following, the description will be given to an exemplary case of 128 server units 1 being mounted on 16 racks, each having 8 shelf levels. When, to each server unit number 1-128, a rack number 1-16 and a mounted shelf-level number 1-8 are assigned, the level number is set in the lowest digit of the IP address, and the rack number is set in the second and the third digits from the lowest. (paragraph [0079]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al and  Liu et al  by providing an IP address for each server (also applicable to the devices in each test slot) as taught by Yuuki. 
One of the ordinary skill in the art would have been motivated to make such a modification for validating LEDs corresponding to a device in each test slot, as taught by Yuuki (9-13, and their description).

Regarding dependent claim 4, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the method of claim 1.
Domadia et al further teaches, calibrating the camera considers one or more 2of the following metrics: size of the one or more of LEDs, distance between LEDs, distance 3of the LEDs from the camera, and/or resolution of the camera (lines 1-20, column 9; lines 40-67, column 10, columns 11 and 12 describe the calibration details).

 	Regarding dependent claim 5, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the method of claim 1.
Domadia et al further teaches, the identifying includes superimposing areas 2of the DPEs or DAEs and LEDs onto a snapshot taken by the camera (lines 61-64, column 9).
Regarding dependent claim 6, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the method of claim 5.
Domadia et al further teaches, the superimposed areas are designated by 2particular colors (lines 13-42, column 8).

Regarding dependent claim 7, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the method of claim 1.
Domadia et al further teaches, providing graphical user interfaces (GUIs) as to initiating the automated test script and status of the LEDs (figures 7 and 8).


    PNG
    media_image2.png
    417
    223
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    210
    124
    media_image3.png
    Greyscale
Regarding independent claim 8, Domadia et al (US 6806715 B1) teaches, A system comprising: a processor (element 201., figure 3); a data bus (element 210, figure 3) coupled to the processor (lines 25-42, column 6); and a non-transitory, computer-readable storage medium embodying computer program code (lines 25-42, column 6), the non-transitory, computer-readable storage medium being coupled to the data bus (lines 25-42, column 6), the computer program code interacting with a plurality of computer operations to perform automated validation of light emitting diodes (LEDs) (figures 3 and 4) and comprising instructions executable by the processor (figures 3 and 4) and configured for: performing an automated test script in support of the integration of a computer system (The limitation in support of the integration of a computer system is being interpreted (with instant specification 
    PNG
    media_image8.png
    725
    407
    media_image8.png
    Greyscale
as guidance) as checking the components for errors before assembling) that includes the LEDs (figure 1A and 1B and their description lines 45, column 4 – line 11, column 5), wherein the automated test script includes a validation and checking step for the LEDs (figure 7); determining if a camera is 
    PNG
    media_image1.png
    128
    54
    media_image1.png
    Greyscale
properly calibrated to identify the LEDs as part of the validating and checking step for the LEDs (figure 7), identifying the LEDs and disk processor enclosures (DPEs) or disk array enclosures (DAEs) that contain the disk drive units (figure 7, the teachings of Domadia et al are also applicable to testing Disk Processor enclosures and Disk Array enclosures), wherein the DPEs or DAEs are included in a rack or trolley comprising test slots that houses multiple DPEs or DAEs (the limitation rack is being interpreted as a framework, typically with rails, bars, hooks, or pegs, for holding or storing things similar to a TAR with receiving slots 151-155 as shown in figures 5 and 6; testing apparatus 100 with testing apparatus receiving slots element 151-155 as shown in figures 5 and 6; FIG. 5 is an image of a plurality of TAR slots 151-155 within testing apparatus 100. 
    PNG
    media_image9.png
    532
    443
    media_image9.png
    Greyscale
A UUT 1 (unit under test), in this example a network communication device 500, is shown being inserted into a TAR (testing apparatus receiving) slot, in this instance TAR slot 151. It is noted that the communication ports/nodes (also referred to as GBIC (giga-bit interface connector)) disposed upon network communication device 501 are oriented toward the testing apparatus receiving slot prior to insertion. It is further noted that network communication device 501 is put into diagnostic mode prior to insertion into testing apparatus 100. FIG. 6 is rear facing image of TAR (testing apparatus receiving) slots 151-155 having received UUTs (units under test) 1, 2, 3, 4, and 5, respectively. Shown are alignment dots 158. Dots 158 hold a UUT (unit under test) in correct alignment in a TAR (testing apparatus receiving) slot. Also shown are illuminating lamps 120 for providing illumination to the UUTs in TAR slots (lines 54, column 7- lines 4, column 8)and indicating which LEDs pass or fail the validating and checking step (figure 7).  
Regarding the limitation of automated validation of light emitting diodes (LEDs) of disk drive units,  the teachings of Domadia et al are also applicable to testing Disk Processor enclosures and Disk Array enclosures. Domadia et al teaches, an apparatus for determining conditions of light indicators of an electronic device is disclosed. The electronic device is coupled to a testing unit. The testing unit performs a series of tests on the electronic device. During these tests, an imaging device captures digital images of the light indicators. Afterwards, the digital images are compared against the test results to determine the conditions, such as the color, brightness, and pass/fail of the light indicators. Thereby, the conditions of numerous light indicators belonging to multiple electronic devices (e.g., network switches), can be tested simultaneously in a fast, efficient, effective, low-cost, and reliable manner.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by adopting it for testing of disk array enclosures.
One of the ordinary skill in the art would have been motivated to make such a modification to test multiple electronic devices simultaneously fast, efficient, effective, low-cost, and reliable manner, as taught by Domadia et al.
Domadia et al fails to teach that, calibration of the camera is performed using a chessboard of a predetermined size.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Liu et al (US 2017/0019656 A1) teaches, an automatic calibration system 10 according to an embodiment of the present invention. The automatic calibration system 10 includes a calibration plate 12, a testing device 14, a calculating unit 16 and a storing unit 18. The calibration plate 12 may have, but not be limited to, a chessboard pattern. The chessboard pattern has known dimension and coordinate information and is utilized to acquire data for calculating calibration parameters. The calibration plate 12 is disposed on a fixed location in a non-rotatable and non-movable manner. The testing device 14 is disposed by the calibration plate 12, and a distance between the testing device 14 and the calibration plate 12 is constant. The testing device 14 is utilized to support and rotate the camera 20, and the automatic calibration system 10 can calculate the calibration parameter of the camera through images projected by the chessboard pattern located at different positions within a view range of the camera 20 (paragraph [0018], also see figures 1-8 for various configuration of camera calibration).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by providing a chessboard pattern for calibrating the camera as taught by  the Liu et al (paragraph [0018]).
One of the ordinary skill in the art would have been motivated to make such a modification to automatically executing calibration procedure to increase a calibration speed of the camera and economize testing space for calibration, as taught by Liu et al (paragraph [0002]).
Domadia et al and Liu et al fail to teach, particular test slots are assigned unique IP addresses.

    PNG
    media_image7.png
    646
    386
    media_image7.png
    Greyscale
Yuuki (US 200090243846 A1) teaches, An electronic apparatus system includes a plurality of racks mounting a plurality of electronic apparatus. The system identifies the physical location of the electronic apparatus having sent the abnormality notification by using light emitting devices displaying the statuses of the electronic apparatuses. The light emitting devices of the entire electronic apparatuses on a rack is displayed, and the rack location is identified from among a plurality of racks (abstract).
Yuuki further teaches,  physical location identification processing utilizing IP (Internet Protocol) address of the server unit 1 mounted on each rack. In the following, the description will be given to an exemplary case of 128 server units 1 being mounted on 16 racks, each having 8 shelf levels. When, to each server unit number 1-128, a rack number 1-16 and a mounted shelf-level number 1-8 are assigned, the level number is set in the lowest digit of the IP address, and the rack number is set in the second and the third digits from the lowest. (paragraph [0079]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al and  Liu et al  by providing an IP address for each server (also applicable to the devices in each test slot) as taught by Yuuki. 
One of the ordinary skill in the art would have been motivated to make such a modification for validating LEDs corresponding to a device in each test slot, as taught by Yuuki (figures 9-13, and their description).

Regarding dependent claim 10, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the system of claim 8.
Domadia et al further teaches, the performing the automated test script is initiated by a web browser that identifies a particular test slot (Testing software 180 is activated when the executable file associated with the software, e.g., ledtest.exe, is initiated. Any number of well know methods to activate an executable file can be implemented. FIG. 7 is a screen shot of a user interface, e.g., MUI (main user interface) 700 subsequent to a start button having been previously clicked, thus initiating the testing processes and generating the results. MUI 700 shows a main 
    PNG
    media_image1.png
    128
    54
    media_image1.png
    Greyscale
region 701 for displaying information regarding each UUT (unit under test), e.g., UUT 1-5. Once started, testing software 180 generates the model and serial number of each UUT within its associated main region 701. Additionally, status indicating colors can be implemented within each region to visually indicate the status of each associated UUT, as shown in Table 1, below. TABLE 1 White Cell is idle, no UUT is detected. Light Yellow UUT detected and is booting diagnostics. Yellow UUT's LEDs are being tested. Green UUT passed test Red UUT failed test. It is noted that testing software 180 automatically detects units inserted in a testing apparatus receiving slot and runs diagnostics and node indicator (LED) tests; lines 5-35, column 8).

    PNG
    media_image7.png
    646
    386
    media_image7.png
    Greyscale
  Yuuki (US 200090243846 A1) teaches, An electronic apparatus system includes a plurality of racks mounting a plurality of electronic apparatus. The system identifies the physical location of the electronic apparatus having sent the abnormality notification by using light emitting devices displaying the statuses of the electronic apparatuses. The light emitting devices of the entire electronic apparatuses on a rack is displayed, and the rack location is identified from among a plurality of racks (abstract).
Yuuki further teaches,  physical location identification processing utilizing IP (Internet Protocol) address of the server unit 1 mounted on each rack. In the following, the description will be given to an exemplary case of 128 server units 1 being mounted on 16 racks, each having 8 shelf levels. When, to each server unit number 1-128, a rack number 1-16 and a mounted shelf-level number 1-8 are assigned, the level number is set in the lowest digit of the IP address, and the rack number is set in the second and the third digits from the lowest. (paragraph [0079]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al and  Liu et al  by providing an IP address for each server (also applicable to the devices in each test slot) as taught by Yuuki. 
One of the ordinary skill in the art would have been motivated to make such a modification for validating LEDs corresponding to a device in each test slot, as taught by Yuuki (figures 9-13, and their description).

Regarding dependent claim 11, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the system of claim 8.
Domadia et al further teaches, calibrating the camera considers one or more of the following metrics: size of the one or more of LEDs, distance between LEDs, distance of the LEDs from the camera, and/or resolution of the camera (lines 1-20, column 9; lines 40-67, column 10, columns 11 and 12 describe the calibration details).

 	Regarding dependent claim 12, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the system of claim 8.
Domadia et al further teaches, the identifying includes superimposing areas of the DPEs or DAEs and LEDs onto a snapshot taken by the camera (lines 61-64, column 9).
  
Regarding dependent claim 13, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the system of claim 12.
Domadia et al further teaches, the superimposed areas are designated by particular colors (lines 13-42, column 8).

Regarding dependent claim 14, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the system of claim 8.
Domadia et al further teaches, providing graphical user interfaces (GUIs) as to initiating the automated test script and status of the LEDs (figures 7 and 8).


    PNG
    media_image2.png
    417
    223
    media_image2.png
    Greyscale
Regarding independent claim 15, Domadia et al (US 6806715 B1) teaches, A non-transitory, computer-readable storage medium embodying computer program code to perform automated validation of light emitting diodes (LEDs) (figure 7) of disk drive units (teachings of Domadia et al are also applicable to testing Disk Processor enclosures and Disk Array enclosures), the computer program code comprising computer executable instructions configured for: performing an automated test script in support of the integration of a computer system (The limitation in support of the integration of a computer system is being interpreted (with instant specification as guidance) as 
    PNG
    media_image1.png
    128
    54
    media_image1.png
    Greyscale
checking the components for errors before assembling) 5that includes the LEDs (figure 1A and 1B and their description lines 45, column 4 – line 11, column 5), wherein the automated test script includes a validation and checking step for the LEDs (figure 7); determining if a camera is properly calibrated to identify the LEDs as part of the validating and checking step for the LEDs (figures 
    PNG
    media_image8.png
    725
    407
    media_image8.png
    Greyscale
8A, 8B and 9); identifying the LEDs and disk processor enclosures (DPEs) or disk array enclosures (DAEs) that contain disk drive units (figure 7); Wherein the DPEs or DAEs are included in a rack or 2trolley that comprising test slots houses multiple DPEs or DAEs (the limitation rack is being interpreted as a framework, typically with rails, bars, hooks, or pegs, for holding or storing things similar to a TAR with 
    PNG
    media_image10.png
    500
    414
    media_image10.png
    Greyscale
receiving slots 151-155 as shown in figures 5 and 6; testing apparatus 100 with testing apparatus receiving slots element 151-155 as shown in figures 5 and 6; FIG. 5 is an image of a plurality of TAR slots 151-155 within testing apparatus 100. A UUT 1 (unit under test), in this example a network communication device 500, is shown being inserted into a TAR (testing apparatus receiving) slot, in this instance TAR slot 151. It is noted that the communication ports/nodes (also 
    PNG
    media_image3.png
    210
    124
    media_image3.png
    Greyscale
referred to as GBIC (giga-bit interface connector)) disposed upon network communication device 501 are oriented toward the testing apparatus receiving slot prior to insertion. It is further noted that network communication device 501 is put into diagnostic mode prior to insertion into testing apparatus 100. FIG. 6 is rear facing image of TAR (testing apparatus receiving) slots 151-155 having received UUTs (units under test) 1, 2, 3, 4, and 5, respectively. Shown are alignment dots 158. Dots 158 hold a UUT (unit under test) in correct alignment in a TAR (testing apparatus receiving) slot. Also shown are illuminating lamps 120 for providing illumination to the UUTs in TAR slots (lines 54, column 7- lines 4, column 8) and indicating which LEDs pass or fail the validating and checking step (figure 7). 
Regarding the limitation of automated validation of light emitting diodes (LEDs) of disk drive units,  the teachings of Domadia et al are also applicable to testing Disk Processor enclosures and Disk Array enclosures. Domadia et al teaches, an apparatus for determining conditions of light indicators of an electronic device is disclosed. The electronic device is coupled to a testing unit. The testing unit performs a series of tests on the electronic device. During these tests, an imaging device captures digital images of the light indicators. Afterwards, the digital images are compared against the test results to determine the conditions, such as the color, brightness, and pass/fail of the light indicators. Thereby, the conditions of numerous light indicators belonging to multiple electronic devices (e.g., network switches), can be tested simultaneously in a fast, efficient, effective, low-cost, and reliable manner.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by adopting it for testing of disk array enclosures.
One of the ordinary skill in the art would have been motivated to make such a modification to test multiple electronic devices simultaneously fast, efficient, effective, low-cost, and reliable manner, as taught by Domadia et al.
Domadia et al fails to teach that, calibration of the camera is performed using a chessboard of a predetermined size.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Liu et al (US 2017/0019656 A1) teaches, an automatic calibration system 10 according to an embodiment of the present invention. The automatic calibration system 10 includes a calibration plate 12, a testing device 14, a calculating unit 16 and a storing unit 18. The calibration plate 12 may have, but not be limited to, a chessboard pattern. The chessboard pattern has known dimension and coordinate information and is utilized to acquire data for calculating calibration parameters. The calibration plate 12 is disposed on a fixed location in a non-rotatable and non-movable manner. The testing device 14 is disposed by the calibration plate 12, and a distance between the testing device 14 and the calibration plate 12 is constant. The testing device 14 is utilized to support and rotate the camera 20, and the automatic calibration system 10 can calculate the calibration parameter of the camera through images projected by the chessboard pattern located at different positions within a view range of the camera 20 (paragraph [0018], also see figures 1-8 for various configuration of camera calibration).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by providing a chessboard pattern for calibrating the camera as taught by  the Liu et al (paragraph [0018]).
One of the ordinary skill in the art would have been motivated to make such a modification to automatically executing calibration procedure to increase a calibration speed of the camera and economize testing space for calibration, as taught by Liu et al (paragraph [0002]).

    PNG
    media_image7.png
    646
    386
    media_image7.png
    Greyscale
Domadia et al and Liu et al fail to teach, particular test slots are assigned unique IP addresses.
Yuuki (US 200090243846 A1) teaches, An electronic apparatus system includes a plurality of racks mounting a plurality of electronic apparatus. The system identifies the physical location of the electronic apparatus having sent the abnormality notification by using light emitting devices displaying the statuses of the electronic apparatuses. The light emitting devices of the entire electronic apparatuses on a rack is displayed, and the rack location is identified from among a plurality of racks (abstract).
Yuuki further teaches,  physical location identification processing utilizing IP (Internet Protocol) address of the server unit 1 mounted on each rack. In the following, the description will be given to an exemplary case of 128 server units 1 being mounted on 16 racks, each having 8 shelf levels. When, to each server unit number 1-128, a rack number 1-16 and a mounted shelf-level number 1-8 are assigned, the level number is set in the lowest digit of the IP address, and the rack number is set in the second and the third digits from the lowest. (paragraph [0079]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al and  Liu et al  by providing an IP address for each server (also applicable to the devices in each test slot) as taught by Yuuki. 
One of the ordinary skill in the art would have been motivated to make such a modification for validating LEDs corresponding to a device in each test slot, as taught by Yuuki (figures 9-13, and their description).


    PNG
    media_image1.png
    128
    54
    media_image1.png
    Greyscale
Regarding dependent claim 17, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the non-transitory, computer-readable storage medium of claim 15.
Domadia et al further teaches, wherein the performing the automated test script is initiated by a web browser that identifies a particular test slot (Testing software 180 is activated when the executable file associated with the software, e.g., ledtest.exe, is initiated. Any number of well know methods to activate an executable file can be implemented. FIG. 7 is a screen shot of a user interface, e.g., MUI (main user interface) 700 subsequent to a start button having been previously clicked, thus initiating the testing processes and generating the results. MUI 700 shows a main region 701 for displaying information regarding each UUT (unit under test), e.g., UUT 1-5. Once started, testing software 180 generates the model and serial number of each UUT within its associated main region 701. Additionally, status indicating colors can be implemented within each region to visually indicate the status of each associated UUT, as shown in Table 1, below. TABLE 1 White Cell is idle, no UUT is detected. Light Yellow UUT detected and is booting diagnostics. Yellow UUT's LEDs are being tested. Green UUT passed test Red UUT failed test. It is noted that testing software 180 automatically detects units inserted in a testing apparatus receiving slot and runs diagnostics and node indicator (LED) tests; lines 5-35, column 8).

    PNG
    media_image7.png
    646
    386
    media_image7.png
    Greyscale
 Yuuki (US 200090243846 A1) teaches, An electronic apparatus system includes a plurality of racks mounting a plurality of electronic apparatus. The system identifies the physical location of the electronic apparatus having sent the abnormality notification by using light emitting devices displaying the statuses of the electronic apparatuses. The light emitting devices of the entire electronic apparatuses on a rack is displayed, and the rack location is identified from among a plurality of racks (abstract).
Yuuki further teaches,  physical location identification processing utilizing IP (Internet Protocol) address of the server unit 1 mounted on each rack. In the following, the description will be given to an exemplary case of 128 server units 1 being mounted on 16 racks, each having 8 shelf levels. When, to each server unit number 1-128, a rack number 1-16 and a mounted shelf-level number 1-8 are assigned, the level number is set in the lowest digit of the IP address, and the rack number is set in the second and the third digits from the lowest. (paragraph [0079]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al and  Liu et al  by providing an IP address for each server (also applicable to the devices in each test slot) as taught by Yuuki. 
One of the ordinary skill in the art would have been motivated to make such a modification for validating LEDs corresponding to a device in each test slot, as taught by Yuuki (paragraph figures 9-13, and their description).

 	Regarding dependent claim 18, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the non-transitory, computer-readable storage medium of claim 15.
Domadia et al further teaches calibrating the camera considers one or more of the following metrics: size of the one or more of LEDs, distance between LEDs, distance of the LEDs from the camera, and/or resolution of the camera (lines 1-20, column 9; lines 40-67, column 10, columns 11 and 12 describe the calibration details).



Regarding dependent claim 19, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the non-transitory, computer-readable storage medium of claim 15.
Domadia et al further teaches, wherein the identifying includes superimposing areas of the DPEs or DAEs and LEDs onto a snapshot taken by the camera (lines 61-64, column 9).

Regarding dependent claim 20, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the non-transitory, computer-readable storage medium of claim 15.
Domadia et al further teaches further comprising providing graphical user interfaces (GUIs) as to initiating the automated test script and status of the LEDs (figures 7 and 8).

Regarding dependent claim 21, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the method of claim 1.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
Domadia et al further teaches, camera is positioned above the rack or trolley (element 110, figure 1B).
Domadia et al fails to teach that the chessboard is placed on top of rack or trolley  to perform calibration of the camera based on distance to the chessboard.  
Liu et al teaches, Calibration plate 12 (which consists of chessboard pattern) is held in place and automatic calibration is performed by changing the camera position (paragraphs [0007], [0018], [0022]-[0025]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by providing a chessboard and the calibration method for calibrating the camera as taught by  the Liu et al (paragraphs [0018], [0022]-[0025]). 
One of the ordinary skill in the art would have been motivated to make such a modification to automatically executing calibration procedure to increase a calibration speed of the camera and economize testing space for calibration, as taught by Liu et al (paragraph [0002]).

Regarding dependent claim 22, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the system of claim 8.
Domadia et al further teaches, camera is positioned above the rack or trolley (element 110, figure 1B)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
Domadia et al fails to teach that the chessboard is placed on top of rack or trolley to perform calibration of the camera based on distance to the chessboard.  
Liu et al teaches, Calibration plate 12 (which consists of chessboard pattern) is held in place and automatic calibration is performed by changing the  camera position (paragraphs [0007], [0018], [0022]-[0025]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by providing a chessboard and the calibration method for calibrating the camera as taught by  the Liu et al (paragraph [0018], [0022]-[0025]).
One of the ordinary skill in the art would have been motivated to make such a modification to automatically executing calibration procedure to increase a calibration speed of the camera and economize testing space for calibration, as taught by Liu et al (paragraph [0002]).

Regarding dependent claim 23, Domadia et al (US 6806715 B1), Liu et al (US 2017/0019656 A1) and Yuuki (US 200090243846 A1)  teach the non-transitory, computer-readable storage medium of claim 15.
Domadia et al further teaches, camera is positioned above the rack or trolley (element 110, figure 1B).
Domadia et al fails to teach that the chessboard is placed on top of rack or trolley to perform calibration of the camera based on distance to the chessboard.  

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
Liu et al teaches, Calibration plate 12 (which consists of chessboard pattern) is held in place and automatic calibration is performed by changing the  camera position (paragraphs [0007], [0018], [0022]-[0025]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Domadia et al by providing a chessboard and the calibration method for calibrating the camera as taught by  Liu et al (paragraph [0018], [0022]-[0025]).
One of the ordinary skill in the art would have been motivated to make such a modification to automatically executing calibration procedure to increase a calibration speed of the camera and economize testing space for calibration, as taught by Liu et al (paragraph [0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858